Name: Commission Implementing Decision (EU) 2015/2362 of 15 December 2015 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 (notified under document C(2015) 9049)
 Type: Decision_IMPL
 Subject Matter: international trade;  competition;  tariff policy;  mechanical engineering;  land transport;  trade;  Asia and Oceania
 Date Published: 2015-12-17

 17.12.2015 EN Official Journal of the European Union L 331/30 COMMISSION IMPLEMENTING DECISION (EU) 2015/2362 of 15 December 2015 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 (notified under document C(2015) 9049) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3), and in particular Articles 4, 5, 7 and 10 thereof, After informing the Member States, Whereas: (1) An anti-dumping duty currently applies on imports into the European Union of essential bicycle parts originating in the People's Republic of China (the extended duty) as a result of the extension by Regulation (EC) No 71/97 (the extending Regulation) of the anti-dumping duty on imports of bicycles originating in the People's Republic of China (China). (2) Under Article 3 of the extending Regulation, the European Commission (the Commission) is empowered to adopt the necessary measures to authorise the exemption of imports of essential bicycle parts which do not circumvent the anti-dumping duty. (3) Those implementing measures are contained in Regulation (EC) No 88/97 (the exemption Regulation) establishing the specific exemption system. (4) On this basis the Commission has exempted a number of bicycle assemblers from the extended duty (the exempted parties). (5) As provided for in Article 16(2) of the exemption Regulation, the Commission has published in the Official Journal of the European Union successive lists of the exempted parties (4). (6) The most recent Commission Implementing Decision concerning exemptions under the exemption Regulation was adopted on 16 April 2014 (5). (7) Moreover following the screening initiated by Commission Notice 2014/C-299/08 (6) the Commission updated the list of exempted parties through the Commission Implementing Regulation (EU) 2015/831 (7). 1. REQUESTS FOR EXEMPTION (8) The Commission received from the parties listed in Tables 1, 2 and 4 below the requests for exemption with all the information required to determine that these were admissible pursuant to Article 4(1) of the exemption Regulation. (9) These parties were given an opportunity to comment on the Commission's conclusions as to the admissibility of their requests. (10) Pursuant to Article 5(1) of the exemption Regulation pending a decision on the merits of requests from these parties the payment of the extended duty in respect of any imports of essential bicycle parts declared for free circulation by these parties was suspended as from the day on which the Commission received their requests. 2. AUTHORISATION OF EXEMPTIONS (11) The examination of the merits of the requests from the parties listed in Table 1 has been concluded. Table 1 Name Address Country TARIC additional code c2g-engineering GmbH Schlesische StraÃ e 27, DE-10997 Berlin Germany B934 Solo International Oy Pyyntitie 1 B, FI-02230 Espoo Finland B940 Planet X Ltd Unit 6, Ignite Business Park, Magna Way, Rotherham GB-S60 1FD United Kingdom A995 Longway Poland Sp. z o.o. ul. Parzniewska 4a, PL-05-800 PruszkÃ ³w Poland B935 BBF Bike GmbH Carena Allee 8, DE-15366 Hoppegarten Germany B936 (12) The Commission established during this examination that the value of the parts originating in China constituted less than 60 % of the total value of the parts used in these parties' assembly operations. (13) Consequently, their assembly operations fall outside the scope of Article 13(2) of Regulation (EC) No 1225/2009. (14) For that reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in Table 1 should be exempted from the extended duty. (15) In accordance with Article 7(2), their exemptions should take effect as from the date of receipt of their requests and, in addition, their customs debts in respect of the extended duty should be considered void from the same date. (16) These parties were informed of the Commission's conclusions on the merits of their requests and were given an opportunity to comment thereon. (17) Since the exemptions will apply only to the parties specifically referred to in Table 1 with their names and addresses, the exempted parties should notify the Commission (8) forthwith, of any changes to these (for instance, following a change in the name, legal form or address or following the setting up of new assembly entities). (18) In such case, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. 3. REJECTION OF REQUEST FOR EXEMPTION AND LIFTING RELATED SUSPENSION (19) The examination of the merits of the request from the party listed in Table 2 has been concluded. Table 2 Name Address Country TARIC additional code S.C EUROBIKE UNIVERSAL S.R.L. Street Asociatiei No 4, Movilita, Ialomita Romania B941 (20) The Commission established during this examination that the value of the bicycle parts originating in China constituted more than 60 % of the total value of the parts used in this party's assembly operations, while the party did not demonstrate that value added to the parts brought in during the assembly operation, was greater than 25 % of the manufacturing cost. (21) Consequently, this party's assembly operations fall within the scope of Article 13(2) of Regulation (EC) No 1225/2009 and the criteria for exemption are not fulfilled. (22) On these grounds and pursuant to with Article 7(3) of the exemption Regulation, the Commission has to reject this party's request and lift the suspension of the payment of the extended duty referred to in Article 5 of the exemption Regulation. (23) Consequently, the extended duty should be collected as from the date of receipt of the request for exemption submitted by this party; that is the date on which the suspension took effect. (24) This party was informed of the Commission's conclusions on the merits of its request and was given an opportunity to comment thereon. No comments were submitted within the deadline. (25) What is said in the preceding recitals does not exclude the application of an exemption subject to end-use control in accordance with Article 14 of the exemption Regulation. 4. UPDATE OF REFERENCES TO AN EXEMPTED PARTY (26) The exempted party listed in Table 3 came forward and informed the Commission that its legal form and name have changed. The Commission, after having examined the information submitted, concluded that those changes in no way affect the assembly operations with regard to the conditions of exemption set forth in the exemption Regulation. (27) While the exemption of this party from the extended duty authorised pursuant to Article 7(1) of the exemption Regulation remain unaffected, the references to this party should be updated. Table 3 Former reference Change TARIC additional code S.N.C. Cicli Olympia di Pasquale e Antonio Fontana & C. Via Galileo Galilei 12/A, IT-35028 Piove di Sacco (PD), Italy The company name and legal form has been changed to Cicli Olympia S.r.l A167 5. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMINATION (28) The examination of the merits of the request from the parties listed in Table 4 is pending. Pending a decision on the merits of their requests from these parties the payment of extended duty by these parties is suspended. (29) Since the suspensions apply only to the parties specifically referred to in Table 4 with their names and addresses, these parties should notify the Commission (9) forthwith, of any changes to these (for instance following a change in the name, legal form or address or following the setting up of new assembly entities). (30) In such case, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. Table 4 Name Address Country TARIC additional code In Cycles  Montagem e ComÃ ©rcio de Bicicletas Lda Zona Industrial De BarrÃ ´ Norte/Sul, N.o 976, FracÃ §ao A/B e D, AP. 52, PT-3750-353 BarrÃ ´  Ã gueda Portugal B960 PANEX DINAMIC d.o.o. Dr.Tome BratkoviÃ a 1, HR-40000 Ã akovec Croatia B963 CICLI EUROPA s.r.l. 34 Via portella Bifuto, IT-93017 San Cataldo (CL) Italy C001 OLYMPIQUE SARL ZA Les Epalits, FR-42610 Saint-Romain-le-Puy France C002 Interbike SpÃ ³lka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa Poland C003 Kuisle & Kuisle GmbH FÃ ¼ssener StraÃ e 22 a, DE-87675 StÃ ¶tten Germany C021 CycleSport North Ltd 363 Leach Place, Walton Summit Center, Preston GB-PR5 8AS United Kingdom C049 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans-Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec Poland C053 HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the definitions set out in Article 1 of Regulation (EC) No 88/97 shall apply. Article 2 The parties listed in Table 1 are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (10) to imports of certain bicycle parts from the People's Republic of China. The exemptions shall take effect as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect. The exemptions shall apply only to the parties specifically referred to in Table 1 with their names and addresses. The exempted parties shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. Table 1 Exempted parties Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code c2g-engineering GmbH Schlesische StraÃ e 27, DE-10997 Berlin Germany Article 7 16.12.2013 B934 Solo International Oy Pyyntitie 1 B, FI-02230 Espoo Finland Article 7 26.7.2013 B940 Planet X Ltd Unit 6, Ignite Business Park, Magna Way, Rotherham GB-S60 1FD United Kingdom Article 7 7.2.2013 A995 Longway Poland Sp. z o.o. ul. Parzniewska 4a, PL-05-800 PruszkÃ ³w Poland Article 7 16.12.2013 B935 BBF Bike GmbH Carena Allee 8, DE-15366 Hoppegarten Germany Article 7 14.1.2014 B936 Article 3 The request for exemption from the extended anti-dumping duty submitted by the party set out in Table 2 is hereby rejected pursuant to Article 7 of Regulation (EC) No 88/97. The suspension of payment of the extended anti-dumping duty is hereby lifted for this party pursuant to Article 7 of Regulation (EC) No 88/97, as from the date provided for in the column headed Date of effect. Table 2 Party for which the suspension shall be lifted Name Address Country Lifting of suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code S.C EUROBIKE UNIVERSAL S.R.L. Str. AsociaÃ iei, nr. 4, MoviliÃ a, IalomiÃ a Romania Article 7 26.7.2013 B941 Article 4 Updated references to the exempted party listed in Table 3 are provided for in the column headed New reference. The corresponding TARIC additional codes previously attributed to these exempted parties as provided for in the column headed TARIC additional code remain the same. Table 3 Exempted party for which the reference shall be updated Former reference New reference Country TARIC additional code Date of effect S.N.C. Cicli Olympia di Pasquale e Antonio Fontana & C. Via Galileo Galilei 12/A, IT-35028 Piove di Sacco (PD) Cicli Olympia S.r.l. Via Galileo Galilei 12/A, IT-35028 Piove di Sacco (PD) Italy A167 1.1.2016 Article 5 The parties listed in Table 4 are under examination pursuant to Article 6 of Regulation (EC) No 88/97. The suspensions of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 shall be effective as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect. These suspensions shall apply only to the parties under examination specifically referred to in Table 4 with their names and addresses. These parties shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of suspension. Table 4 Parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code In Cycles  Montagem e ComÃ ©rcio de Bicicletas Lda Zona Industrial De BarrÃ ´ Norte/Sul, N.o 976, FracÃ §ao A/B e D, AP. 52, PT-3750-353 BarrÃ ´  Ã gueda Portugal Article 5 2.5.2014 B960 PANEX DINAMIC d.o.o. Dr.Tome BratkoviÃ a 1, HR-40000 Ã akovec Croatia Article 5 13.8.2014 B963 CICLI EUROPA s.r.l. 34 Via portella Bifuto, IT-93017 San Cataldo (CL) Italy Article 5 10.9.2014 C001 OLYMPIQUE SARL ZA Les Epalits, FR-42610 Saint-Romain-le-Puy France Article 5 28.10.2014 C002 Interbike SpÃ ³lka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa Poland Article 5 18.12.2014 C003 Kuisle & Kuisle GmbH FÃ ¼ssener StraÃ e 22 a, DE-87675 StÃ ¶tten Germany Article 5 17.2.2015 C021 CycleSport North Ltd 363 Leach Place, Walton Summit Center, Preston GB-PR5 8AS United Kingdom Article 5 27.4.2015 C049 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans-Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec Poland Article 5 1.7.2015 C053 Article 6 This Decision is addressed to the Member States and to the parties listed in Articles 2, 3, 4 and 5. It is also published in the Official Journal of the European Union. Done at Brussels, 15 December 2015. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86, OJ L 119, 23.4.2014, p. 67. (5) OJ L 119, 23.4.2014, p. 67. (6) OJ C 299, 5.9.2014, p. 7. (7) Commission Implementing Regulation (EU) 2015/831 of 28 May 2015 updating the list of parties exempted from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 following the screening initiated by Commission Notice 2014/C 299/08 (OJ L 132, 29.5.2015, p. 32). (8) The parties are advised to use the following email address: TRADE-BICYCLE-PARTS@ec.europa.eu (9) The parties are advised to use the following email address: TRADE-BICYCLE-PARTS@ec.europa.eu (10) Council Regulation (EEC) No 2474/93 of 8 September 1993 imposing a definitive anti-dumping duty on imports into the Community of bicycles originating in the People's Republic of China and collecting definitively the provisional anti-dumping duty (OJ L 228, 9.9.1993, p. 1).